Name: 2006/693/EC: Commission Decision of 13 October 2006 amending Decision 2005/393/EC as regards the conditions applicable to movements from or through restricted zones in relation to bluetongue (notified under document number C(2006) 4813) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  means of agricultural production;  organisation of transport;  health;  international trade
 Date Published: 2007-06-05; 2006-10-14

 14.10.2006 EN Official Journal of the European Union L 283/52 COMMISSION DECISION of 13 October 2006 amending Decision 2005/393/EC as regards the conditions applicable to movements from or through restricted zones in relation to bluetongue (notified under document number C(2006) 4813) (Text with EEA relevance) (2006/693/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (1), and in particular the second subparagraph of Article 6(1), Article 8(3), Articles 11 and 12 and the second paragraph of Article 19 thereof, Whereas: (1) Directive 2000/75/EC lays down control rules and measures to combat bluetongue in the Community, including the establishment of protection and surveillance zones and a ban on animals leaving those zones. (2) Commission Decision 2005/393/EC of 23 May 2005 on protection and surveillance zones in relation to bluetongue and conditions applying to movements from or through these zones (2) provides for the demarcation of the global geographic areas where protection and surveillance zones (the restricted zones) are to be established by the Member States in relation to bluetongue. (3) As soon as the presence of the bluetongue virus is officially confirmed in a holding, Directive 2000/75/EC provides for certain restrictions to be applied in a 20 km radius around the infected holding. Those restrictions include a prohibition on the movement of susceptible animals from and to holdings situated within that radius (the movement ban). The Directive provides for derogations from the movement ban for movements of animals in the protection zone. (4) It is therefore appropriate to allow movement of animals from holdings affected by the movement ban within the restricted zone for direct transport to a slaughterhouse. Accordingly, Decision 2005/393/EC should be amended to allow for such movements. (5) Taking into account certain farming practices, it is also appropriate to provide for specific conditions minimising the risk of virus transmission when animals from holdings affected by the movement ban are transferred to specific holdings in the restricted zone from which they can only leave for slaughter. It is also appropriate to amend Decision 2005/393/EC to provide for such conditions. (6) Article 4 of Decision 2005/393/EC currently provides that domestic movements of animals from a restricted zone for immediate slaughter within the same Member State may be exempted from the exit ban by the competent authority, subject to a case-by-case risk assessment and certain conditions. However, that provision does not currently provide that exemptions from the exit ban are to be linked to a favourable outcome of the risk assessment. It is appropriate and more transparent to require that such exemptions are to be granted following the favourable outcome of the risk assessment. (7) The exemption from the exit ban for animals leaving the restricted zones for intra-Community trade, currently provided for in Article 5(1) of Decision 2005/393/EC, include animal health conditions for domestic movements to a holding, as laid down in Article 3 of the Decision, and the prior approval of the Member State of destination. (8) In the interests of consistency, it is appropriate that the animal health conditions laid down in Article 4 of Decision 2005/393/EC for the exemption from the exit ban for domestic movements for slaughter, together with the prior approval of the Member State of destination, also apply to the exemption from the exit ban for animals destined for direct slaughter in another Member State. (9) The provisions in Annex II to Decision 2005/393/EC relating to the movements of live animals of species susceptible to bluetongue and their semen, ova and embryos from restricted zones should be in line with those conditions laid down in Chapter 2.2.13 of the Terrestrial Animal Health Code of the World Organisation for Animal Health (OIE). (10) Intra-Community trade in frozen semen complying with the conditions set out in Annex II to Decision 2005/393/EC should not require the prior movement approval of the Member State of destination, as post-collection testing verifies beyond doubt the absence of the disease in the donor animal. (11) France and Germany informed the Commission of the need to adapt the restricted zone related to those Member States. Accordingly, it is appropriate to amend Annex I to Decision 2005/393/EC. (12) Decision 2005/393/EC should therefore be amended accordingly. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/393/EC is amended as follows: 1. Article 2a is replaced by the following: Article 2a Derogation from the movement ban By way of derogation from Article 6(1)(c) of Directive 2000/75/EC, the following animals shall be exempted from the ban on movement: (a) animals for direct transport to a slaughterhouse situated within the restricted zone around the holding of dispatch; (b) animals destined for a holding which is situated in the restricted zone around the holding of dispatch; and (i) within a radius of 20 km around an infected holding; or (ii) outside a radius of 20 km around an infected holding, subject to:  prior approvals of and compliance with any animal health guarantees required by the competent authorities of the place of the holdings of dispatch and destination concerning measures against the spread of the bluetongue virus, and protection against attacks by vectors, or  an agent identification test as set out in Section A(1)(c) of Annex II carried out with negative results on a sample taken within 48 hours of dispatch from the animal concerned which must be protected from any attack by vectors at least from the time that sample was taken and must not leave the holding of destination, except for direct slaughter. 2. In Article 3, the introductory phrase of paragraph 3 is replaced by the following: Where in an epidemiological relevant area of the restricted zones more than 40 days have elapsed from the date when the vector ceased to be active, the competent authority shall grant exemptions from the exit ban for domestic movements of the following: 3. In Article 4, the introductory phrase and the introductory phrase in point (a) are replaced by the following: Movements of animals from a restricted zone for immediate slaughter within the same Member State shall be exempted from the exit ban by the competent authority if: (a) a case-by-case risk assessment was carried out with favourable results on the possible contact between the animals and the vectors during transport to the slaughterhouse, taking into consideration: 4. Article 5 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Movements of animals, their semen, ova and embryos from the restricted zones shall be exempted from the exit ban for intra-Community trade by the competent authority if: (a) the animals, their semen, ova and embryos comply with the conditions laid down in Articles 3 or 4; and (b) except in the case of frozen semen, the Member State of destination gives its approval prior to the movement.; (b) the following paragraph 3 is added: 3. This Article shall not apply to the movement of animals in accordance with the derogation provided for in Article 2a. 5. Annexes I and II are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 October 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 327, 22.12.2000, p. 74. Directive as amended by the 2003 Act of Accession. (2) OJ L 130, 24.5.2005, p. 22. Decision as last amended by Decision 2006/633/EC (OJ L 258, 21.9.2006, p. 7). ANNEX I. Annex I to Decision 2005/393/EC is amended as follows: 1. The list of restricted zones in Zone F (serotype 8) which relates to Germany is replaced by the following: Germany: Hessen Gesamtes Landesgebiet Niedersachsen  Im Landkeis Ammerland: Apen, Edewecht, Westerstede, Bad Zwischenahn  Im Landkreis Aurich: KrummhÃ ¶rn, Hinte, Ihlow  Landkreis Cloppenburg  Im Landkreis Diepholz: Stemshorn, Quernheim, Brockum, Marl, HÃ ¼de, Lembruch, Diepholz, Wetschen, Rehden, Hemsloh, Wagenfeld, Bahrenborstel, Kirchdorf, Varrel, Barver, Drebber, Dickel, Freistatt, Wehrlbleck, Barenburg, Maasen, Borstel, Sulingen, Eydelstedt, Barnstorf, Drentwede, Ehrenburg, Scholen, SchwafÃ ¶rden, Mellinghausen, Siedenburg, Staffhorst, Asendorf, Engeln, Affinghausen, Sudwalde, Neuenkirchen, Twistringen, Bassum, LemfÃ ¶rde  Stadt Emden  Landkreis Emsland  Im Landkreis GÃ ¶ttingen: Staufenberg, Hannoversch-MÃ ¼nden, BÃ ¼hren, Scheden, JÃ ¼hnde, Friedland, Gleichen, Rosdorf, Niemetal, Dransfeld, Landolfshausen, Waake, EbergÃ ¶tzen, Wollbrandshausen, Krebeck, Bovenden, GÃ ¶ttingen, Adelebsen  Landkreis Grafschaft Bentheim  Landkreis Hameln-Pyrmont  In der Region Hannover: Springe, Pattensen, Wenningen, Hemmingen, Laatzen, Ronnenberg, Gehrden, Barsinghausen, Seelze, Stadt Hannover, Garbsen, Wunstorf, Neustadt am RÃ ¼benberge  Im Landkreis Hildesheim: Landwehr, Freden, Winzenburg, Everode, Lamspringe, Neuhof, Woltershausen, Harbarnsen, Selem, Adenstedt, Alfeld, Coppengrave, Duingen, Weenzen, Hoyershausen, BrÃ ¼ggen, Eberholzen, Westfeld, Almstedt, Bad Salzdetfurth, Sibbesse, Rheden, Banteln, Eime, Marienhagen, Elze, Gronau an der Leine, Despetal, Diekholzen, Stadt Hildesheim, Betheln, Nordstemmen, Giesen, Sarstedt  Landkreis Holzminden  Im Landkreis Leer: Moormerland; Hesel, Uplengen, Jemgum; Leer, Holtland; Brinkum, Nortmoor, Filsum; Detern, Ostrhauderfehn, Rhauderfehn, Westoverledingen, Weener, Bunde  Im Landkreis Nienburg (Weser): Diepenau, Warmsen, Raddestorf, Uchte, Stolzenau, Steyerberg, Leese, Rehburg-Loccum, Landesbergen, Husum, Linsburg, Estorf, Binnen, Pennigsehl, Wietzen, Marklohe, Nienburg, StÃ ¶ckse, Drakenburg, Balge, Warpe, Liebenau  Im Landkreis Northeim: Bodenfelde, Uslar, Hardegsen, NÃ ¶rten-Hardenberg, Katlenburg-Lindau, Northeim, Moringen, Solling, Dassel, Einbeck, Kreiensen, Kalefeld, Bad Gandersheim  Im Landkreis Oldenburg: GroÃ enkneten, Wildeshausen, DÃ ¶tlingen, Colnrade, Winkelsett, Beckeln, Harpstedt, Wardenburg, Hatten, DÃ ¼nsen  Landkreis OsnabrÃ ¼ck  Stadt OsnabrÃ ¼ck  Landkreis Schaumburg  Landkreis Vechta Nordrhein-Westfalen Gesamtes Landesgebiet Rheinland-Pfalz Gesamtes Landesgebiet Saarland Gesamtes Landesgebiet. 2. The list of restricted zones in Zone F (serotype 8) which relates to France is replaced by the following: France: Protection zone:  Department of Ardennes  Department of Aisne: arrondissements of Laon, Saint-Quentin, Soissons, Vervins  Department of Marne: arrondissements of Reims, ChÃ ¢lons-en-Champagne, Sainte-Menehould, Vitry-le-FranÃ §ois  Department of Meurthe-et-Moselle: arrondissement of Briey  Department of Meuse  Department of Moselle: arrondissements of Metz-ville, Metz-campagne, Thionville-est, Thionville-ouest  Department of Nord  Department of Pas-de-Calais  Department of Somme: arrondissements of PÃ ©ronne Surveillance zone:  Department of Aube  Department of Aisne: arrondissement of ChÃ ¢teau-Thierry  Department of Marne: arrondissement of Epernay  Department of Haute-Marne: arrondissements of Saint-Dizier, Chaumont  Department of Meurthe-et-Moselle: arrondissements of Toul, Nancy, LunÃ ©ville  Department of Moselle: arrondissements of Boulay-Moselle, ChÃ ¢teau-Salins, Forbach  Department of Oise: arrondissements of Clermont, CompiÃ ¨gne, Senlis  Department of Seine-et-Marne: arrondissements of Meaux, Provins  Department of Somme : arrondissements of d'Abbeville, d'Amiens, de Montdidier  Department of Vosges: arrondissement of NeufchÃ ¢teau II. Annex II to Decision 2005/393/EC is replaced by the following: ANNEX II as referred to in Article 3(1) A. Live ruminants 1. Prior to shipment live ruminants must have been protected from attack from Culicoides likely to be competent bluetongue virus vectors for at least (a) 60 days; or (b) 28 days, and were subjected during that period to a serological test according to the OIE Terrestrial Manual to detect antibodies to the bluetongue virus group, with negative results, carried out at least 28 days following the date of the commencement of the period of protection from vectors attack; or (c) 14 days, and were subjected during that period to an agent identification test according to the OIE Terrestrial Manual, with negative results, carried out at least 14 days following the date of the commencement of the period of protection from vectors attack. 2. During transportation to the place of destination live ruminants must have been protected from Culicoides attack. B. Semen of ruminants 1. Semen must have been obtained from donor animals, which have been: (a) protected from attack from Culicoides likely to be competent bluetongue virus vectors for at least 60 days before commencement of, and during, collection of the semen; or (b) subjected to a serological test according to the OIE Terrestrial Manual to detect antibodies to the bluetongue virus group, with negative results, at least every 60 days during the collection period and between 21 and 60 days following the final collection; or (c) subjected, with negative results, to an agent identification test according to the OIE Terrestrial Manual carried out on blood samples collected at: (i) the commencement and final collection; and (ii) during the period of semen collection:  at least every seven days, in the case of a virus isolation test, or  at least every 28 days, in the case of a polymerase chain reaction test. 2. Fresh semen may be produced from donor males which have been protected from attack from Culicoides for at least 30 days before commencement of, and during, collection of the semen, and were subjected to: (a) a serological test according to the OIE Terrestrial Manual to detect antibodies to the bluetongue virus group, with negative results, before the first collection and every 28 days during the collection period and 28 days following the final collection; or (b) an agent identification test according to the OIE Terrestrial Manual carried out with negative results on blood samples collected: (i) at commencement, final collection and seven days following final collection; and (ii) during the period of semen collection:  at least every seven days, in case of a virus isolation test, or  at least every 28 days, in case of a polymerase chain reaction test. 3. Frozen semen may be produced from donor males which have been tested, with negative results, in a serological test according to the OIE Terrestrial Manual for the detection of antibodies for the bluetongue virus group carried out on a sample taken between 21 and 30 days following the semen collection during the mandatory storage period in accordance with point 1(f) of Annex C to Council Directive 88/407/EEC (1) or point (g) of Chapter III of Annex D to Council Directive 92/65/EC (2). 4. Female ruminants shall remain under observation on their holding of origin during at least 28 days following insemination with fresh semen referred to in paragraphs 1 and 2. C. Oocytes and Embryos of ruminants 1. In vivo derived embryos of bovine animals must be collected in accordance with Council Directive 89/556/EEC (3) 2. In vivo derived embryos of ruminants other than bovines and in vitro produced bovine embryos must have been obtained from donor females, which have been: (a) protected from attack from Culicoides likely to be competent bluetongue virus vectors for at least 60 days before commencement of, and during, collection of the embryos/oocytes; or (b) subjected to a serological test according to the OIE Terrestrial Manual to detect antibodies to the bluetongue virus group, between 21 and 60 days following collection of the embryos/oocytes, with negative results; or (c) subjected to an agent identification test according to the OIE Terrestrial Manual on a blood sample taken on the day of collection of the embryos/oocytes, with negative results. (1) OJ L 194, 22.7.1988, p. 10. (2) OJ L 268, 14.9.1992, p. 54. (3) OJ L 302, 19.10.1989, p. 1.